       Case 4:19-cv-00037-KGB Document 49-6 Filed 03/27/20 Page 1 of 7



                      IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION


KASEY FOX, et al.                                                             PLAINTIFFS


vs.                                 No. 4:19-cv-37-KGB


TTEC SERVICES CORP.                                                           DEFENDANT


                   DECLARATION OF ATTORNEY JOSH SANFORD


       I, Josh Sanford, do hereby swear, affirm, and attest as follows, based upon my

personal knowledge of the matters contained herein:

       1.     My name is Josh Sanford, and I am over the age of eighteen (18) and duly

qualified to execute this declaration.

       2.     I am a resident and domiciliary of the State of Arkansas.

       3.     I am an attorney licensed in courts in the states of Arkansas, Colorado,

Michigan and Texas; I manage the Sanford Law Firm, PLLC.

       4.     I have litigated and/or am currently litigating many other collective actions

under the Fair Labor Standards Act (“FLSA”) in the Courts of the Western and Eastern

Districts of Arkansas, as well as in the Eastern, Southern, Northern and Western

Districts of Texas, and the District of Colorado.

       5.     In these cases, it has been my experience that mail delivery problems not

only exist, but they are in fact pervasive. In some cases, the mail problems have

prevented some members of a putative class from joining the lawsuit when they later

expressed their desire to join the case—but it was too late to participate.


                                            Page 1 of 7
                             Kasey Fox, et al. v. TTEC Services Corp.
                           U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-37-KGB
                                   Declaration of Josh Sanford
        Case 4:19-cv-00037-KGB Document 49-6 Filed 03/27/20 Page 2 of 7



        6.    An untold number of Notices sent by our firm are lost in the mail or

returned undeliverable, even when the address provided by the defendant is correct.

Sometimes the returned envelope is not returned to us for more than 150 days from its

first mailing to the class member.

        7.    Additionally, some Consents signed and mailed by members of the

putative class are lost in the mail. I know this because in my other FLSA collective

actions, some potential opt-in plaintiffs have called to follow up on our receipt of their

Consents, only to discover that we never received them. Clearly, however, most people

do not call to follow up after mailing their signed Consents, assuming that by putting

their Consents in the mail, we will receive the Consents and join them in the lawsuit.

        8.    On May 15 and 23, 2013, class members in one of our firm’s other

collective action lawsuits called our office because they had not received their Notices

and Consents, which were mailed to them more than two months earlier.                    The

addresses on file for these potential plaintiffs were correct, so their Notices and

Consents were lost in the mail, and they only found out about the lawsuit from friends

who had themselves received notice.

        9.    In another instance in April of 2013, a would-be opt-in plaintiff in another

case called our offices to find out how the case was going, and at that time we

discovered that we never received the Consent to Join that he had sent us about four

weeks earlier.

        10.   In March of 2014, we received a returned envelope that contained a

Notice and Consent in a collective action case; we mailed out the envelope in March of

2013.

                                           Page 2 of 7
                            Kasey Fox, et al. v. TTEC Services Corp.
                          U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-37-KGB
                                  Declaration of Josh Sanford
        Case 4:19-cv-00037-KGB Document 49-6 Filed 03/27/20 Page 3 of 7



       11.    In May of 2015, we mailed Notice and Consent documents to a class in a

collective action case in the Western District of Arkansas.               We received several

telephone calls from recipients of the postcards who requested the Notice and Consent

documents because the original mailing did not reach them.

       12.    On July 17, 2014, we sent out Notice to a class in the Western District of

Arkansas.    Then 415 days later—on September 5, 2015, two of the notices were

returned to our office as undeliverable. Amazingly, on January 2, 2016, a full 535 days

later, yet another undelivered Notice envelope was returned.

       13.    On April 21, 2017, an undelivered Notice was returned to our office 1,010

days after it was originally sent, on July 16, 2014.

       14.    On October 4, 2018, our office received a returned settlement notice and

settlement check that had been postmarked on July 24, 2017, a delay of 437 days.

       15.    It is unknown how many total people who have wanted to join our firm’s

collective actions have failed to as a result of these problems. And if collective action is

conditionally certified in this case, it is unknown how many potential members of the

putative class will suffer the same fate. However, even one member failing to join the

lawsuit through no fault of his or her own, but merely because the signed Consent gets

lost in the mail, is too many.

       16.    Allowing Plaintiff’s counsel to send a follow-up reminder to any class

members who have not responded to our offices within thirty (30) days after the mailing

of the initial Notice would provide a fair and equitable solution to ensure that more

members of the proposed class who want to join the lawsuit are able to. Moreover, this

would not cause any prejudice to Defendants.

                                            Page 3 of 7
                             Kasey Fox, et al. v. TTEC Services Corp.
                           U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-37-KGB
                                   Declaration of Josh Sanford
       Case 4:19-cv-00037-KGB Document 49-6 Filed 03/27/20 Page 4 of 7



       17.    In many of our class cases under the FLSA email is a much more effective

and timely method to communicate with parties. It is my experience in representing

plaintiffs over the past six years that email is a more reliable and efficient way to deliver

written communication to putative class members than using traditional U.S. Mail.

       18.    One of the features that email provides as opposed to traditional mail is

faster feedback if an incorrect address is used. That (generally) immediate feedback

that an email is undeliverable is useful information to have when the intended recipient

has a defined period of time within which he must respond.

       19.    Similarly, text messages are far more efficient and reliable than the U.S.

Mail and also provides immediate feedback when text messages are undelivered.

       20.    So-called ‘smart phone’ usage is now almost universal among the 5,000

or so wage lawsuit plaintiffs that our law firm has represented in the past few years.

       21.    Plaintiffs in our wage lawsuits are responsive to communication via text

message; for many of our clients, it is the preferred method of communication.

       22.    Marketing research shows that 90% of text messages are read within

three minutes of receipt. https://www.tatango.com/blog/90-of-text-messages-are-read-

within-3-minutes/. Some research even places the figure as high as 98%.

https://mobilemarketingwatch.com/sms-marketing-wallops-email-with-98-open-rate-and-

only-1-spam-43866/.

       23.    Email opening rate, on the other hand, appears to hover around 25%.

http://www.smartinsights.com/email-marketing/email-communications-strategy/statistics-

sources-for-email-marketing/.




                                            Page 4 of 7
                             Kasey Fox, et al. v. TTEC Services Corp.
                           U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-37-KGB
                                   Declaration of Josh Sanford
       Case 4:19-cv-00037-KGB Document 49-6 Filed 03/27/20 Page 5 of 7




       24.    If the goal is to present information to the recipient, texting is measurably

the most effective way to get it done.

       25.    In my experience, the telephone number that employers have for their

employees is a cell phone number; this is true even though sometimes the telephone

number is not identified as a cell phone number. It’s not a hardship on an employer to

include in the contact information that it shares with us after certification the telephone

that it has in its records for each class member. In fact, some employers do not object

to our wage lawsuit plaintiffs’ requests for that information.

       26.    The class of opt-ins would benefit by the ease and efficiency of a

paperless notice and consent process via email and text message. PDF files that can

be signed electronically on traditional computers and on mobile devices can be sent by

Plaintiff’s counsel via email and text message.

       27.    For notice via text message, the process is quite simple: First, Plaintiff’s

counsel would be responsible for sending a text message to cell phone numbers for the

putative class members provided by Defendants. The text message would contain an

                                            Page 5 of 7
                             Kasey Fox, et al. v. TTEC Services Corp.
                           U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-37-KGB
                                   Declaration of Josh Sanford
        Case 4:19-cv-00037-KGB Document 49-6 Filed 03/27/20 Page 6 of 7



internet link to an electronic version of the Notice and Consent to Join forms attached to

Plaintiff’s Motion for Conditional Certification, For Disclosure of Contact Information, and

to Send Notices, which putative class members could print or read in electronic form.

Class members could then choose to either print, sign and return a paper copy of the

Consent to Join form or electronically sign the Consent to Join form using the

RightSignature service.

       28.    It is a practical benefit to many putative class members to be able to sign

documents electronically and to transmit them via cellphones. It is not a hardship on

Defendants for potential opt-ins to receive Notice and Consent, and to return Consents

to Join to Plaintiff’s counsel, in this manner.

       29.    The software that we use to obtain electronic signatures is through a

website located at www.RightSignature.com. It is a subscription Internet service that

allows potential opt-ins to view PDF versions of documents, which they can open on

their smartphones and/or computers and sign with their finger or mouse, respectively.

       30.    RightSignature is an easy and efficient means of obtaining signatures for

plaintiffs and potential plaintiffs who are hard to reach or who do not have easy access

to computers, much less printers, scanners, or fax machines. Unlike computers, many

individuals keep their smartphones with them at all times.

       31.    While RightSignature is an efficient way to obtain signatures, the process

for completing a signature is not completely intuitive. After signing a document,

RightSignature requires the signer to press “preview signature.” Many signers believe

that once they have pressed this option they have signed and submitted the document.

In fact, RightSignature requires another step before it will return the signed document to

                                             Page 6 of 7
                              Kasey Fox, et al. v. TTEC Services Corp.
                            U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-37-KGB
                                    Declaration of Josh Sanford
       Case 4:19-cv-00037-KGB Document 49-6 Filed 03/27/20 Page 7 of 7



the sender. The signer must press also press “submit signature” after he or she presses

“preview signature.” Many potential plaintiffs believe they have opted in to a lawsuit after

the first step, when in fact they have not actually submitted a signed document.

       32.    It is for this reason that the electronic transmittal language that we have

requested (as set out in Exhibit 3) is necessary.

       33.    More     information       about       RightSignature       is    available   at

https://rightsignature.com/how-it-works/send.

       34.    In several collective actions that have been conditionally certified in the

Eastern District of Arkansas and Western District of Texas in the past two years, Courts

have blessed the “email-out, paperless consent-in” procedure that we have asked for in

this case, and it has worked well.

       Pursuant to 28 U.S.C. § 1746, I verify under penalty of perjury under the

laws of the United States of America that the foregoing is true and correct.

       Executed on this 27th day of March, 2020.

                                                             /s/ Josh Sanford
                                                             JOSH SANFORD




                                            Page 7 of 7
                             Kasey Fox, et al. v. TTEC Services Corp.
                           U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-37-KGB
                                   Declaration of Josh Sanford
